nA -& WwW WN

Oo oOo nN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MICHELLE FISHER-JAMES Case No.: 5:20-cv-01639-RAO

EAKINS,
{PROPOSED} ORDER AWARDING

Plaintiff, EQUAL ACCESS TO JUSTICE ACT
ATTORNEY FEES AND EXPENSES
VS. PURSUANT TO 28 U.S.C. § 2412(d)

AND COSTS PURSUANT TO 28

ANDREW SAUL, U.S.C. § 1920

Commissioner of Social Security,

Defendant

 

 

 

Based upon the parties’ Stipulation for the Award and Payment of Equal
Access to Justice Act Fees, Costs, and Expenses:

IT IS ORDERED that fees and expenses in the amount of $1,725.00 as
authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be

awarded subject to the terms of the Stipulation.

DATE: May 12, 2021 .
ay 12, Reylin . OCW

THE HONORABLE ROZELLA A. OLIVER
UNITED STATES MAGISTRATE JUDGE

 
